DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the examiner’s opinion the independent claims 1, 10 and 15 recite a mental process. Specifically in regards to claim 1 and 15 of, the steps of “determine a triggering condition that, if satisfied, results in the triggering of a secondary event, the determination being based on a quantity of tracked elements…” and “a second different quantity of tracked elements is associated with a second, different triggering condition…”, “determine a game outcome, and “responsive to the determined game outcome satisfying the determined triggering condition, trigger the secondary event” and in regards to claim 10 of “ responsive to a maintained quantity of tracked elements being within a first range…employ a first triggering condition…” and “responsive to the maintained quantity of tracked elements being within a second range…employ a second, different triggering condition…” and “responsive to an occurrence of a reset event when determining triggering condition comprises the second triggering condition, reset…”  represent a mental process which constitute rules for playing a game whereby a secondary aspect of a game is triggered upon a modifiable condition occurring in a game. This process could be performed in the mind of a human, for example playing a card game who was tracking some element, such as amount wagered or wager size and mentally noted a change in the secondary 
Further dependent claims 2-7, 11-14, and 16-20 simply represent additional abstract elements of the mental game rules.
Dependent claims 8-9 represents recitation of additional elements in an ancillary manner which simply generally link the abstract idea to a particular technological environment of field of use such as a casino environment or wireless mobile devices.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recitation of a processor, memory with instructions, a display, or a generically claimed mobile device represent r. Further, receiving or transmitting data over a network as required by claim 9 has been held by the courts to represent routine and conventional computer functionality (See buySafe, Inc. v. Google, Inc.). Further, with regard to Claim 8, a physical item acceptor for establishing a credit balance which can be payed out via an input represent routine, conventional, and generic computer functionality well-known in the gaming arts (See Slomiany et al., US 2008/0254854). Even when considered as a combination, the additional elements amount to little more than instructions to implement the abstract idea on a general purpose computer system with a routine and conventional physical item acceptor for accepting a credit balance as is well known in the art. As such, these 

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered. Regarding arguments directed towards rejection under 35 U.S.C. 101, they are not persuasive. Applicant argues that recitation of generic computer hardware such as a processor or memory to perform the mental process of “rules for playing a game” either prevents the claim from being a mental process or alternatively integrates then into a practical application since it includes “processor-implemented elements.” Examiner disagrees. Simply reciting the use of generic computer hardware as a tool such as for display does not preclude the recitation of a mental process, nor is such recitation alone sufficient to be integration into a practical application. As claimed this is straightforwardly an implementation of abstract game rules using a computer as a tool.
Further, the discussion of advantages and improvements implemented in the claimed invention appear to lie within the novel operation of the abstract mental process. Specifically the tracking of accumulated elements and then changing of triggering conditions on the basis of the number of those elements. As explained by the 2019 PEG guidelines, in order for a recited abstract idea to be integrated into a practical application, it requires “an additional element or combination of additional elements” of the claim to “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” However, as discussed above, the additional elements of the game are simply recitation of generic computer hardware such as a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715